PER CURIAM.
Keith Smith challenges the trial court’s acceptance of his no contest pleas and his sentences in two cases charging lewd and lascivious acts on or in the presence of a child under the age of sixteen. We hold that his pleas were valid and affirm on that issue without further discussion. We reverse his sentence because it exceeded the maximum sentence prescribed by statute.
Each case charged two counts; all four counts were second degree felonies. The trial court sentenced Smith to fifteen years’ imprisonment on each of the four counts, to run concurrently, followed by ten years’ probation. The state concedes that the sentences imposed exceed the statutory limit for second degree felonies, fifteen years. § 775.082(3)(c), Fla.Stat. (1991). Accordingly, we reverse and remand for resentencing.
Affirmed in part, reversed in part, and remanded.
RYDER, A.C.J. and PATTERSON and FULMER, JJ., concur.